Allowable Subject Matter
Claims 1-7 and 9-20 (renumbered 1-19) are allowed.
The following is an examiner's statement of reasons for allowance
The applicant filed Request for Continued Examination and IDS on 12/22/2021 and remarks filed on 9/24/2021 were fully considered and are persuasive. The applicant successfully argued the cited prior art does not teach or suggest the limitations “a task script and a shell script; the task script is executed based on the parameter, and the shell script is executed without any parameter; the shell script is executed external to the CLI during the exit-call, and the CLI prevents passing of any parameter to the exit-call and where two different kinds of scripts are recited, a task script and a shell script, where the task script is executed based on the parameter, and the shell script is executed without any parameter” (remarks, pages 7- 10).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anil Khatri whose telephone number is (571)272-3725. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, W Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANIL KHATRI/Primary Examiner, Art Unit 2191